Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 2-8 and 11-19 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 2-21 filed on October 19, 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-8 and 11-21 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Stabrawa et al (U.S. Patent Application Publication No. 2016/0077975 A1) in view of Ray et al (U.S. Patent Application Publication No. 2017/0192714 A1).

As to claim 2, Stabrawa et al teach a method for live migration of data in a computing environment (figures 2 & 5A-5B, pars. 0110-0115, teaches about migration of data from one region to another region), the method comprising: identifying an address space associated with a virtual machine, the virtual machine supporting a data processing process (figure 3, par. 0164, identifying virtual address space of an application logic, the application logic maps all portions of a region with the virtual address space); selecting a portion of data associated with the address space on a first physical machine for migration; and migrating the selected portion of data from the first physical machine to a second physical machine (pars. 0165, 0183-0184, selecting and migrating a portion of data from one client to another client).
However, Stabrawa et al do not teach that blocking read and write access to the selected portion of data while the migrating occurs.
Ray et al teach a method for live migration of data in a computing environment including: blocking read and write access to the selected portion of data while the migrating occurs (pars. 0013 & 0016-0017, figure 4, par. 0047, figure 8, pars. 0058-0061, controlling (locking) read/write access during the migrating process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ray et al as stated above with the method of Stabrawa et al for blocking read and write access to the selected portion of data while the migrating occurs because it would have improved control over providing proper live migration of data in a computing environment.

As to claims 3-6, Stabrawa et al teach that the selected portion of data comprises a subset of data, a page of data associated with the address space, less than a page of data associated with the address space, and an address range associated with the address space (pars. 0164-0165, 0168, disclosing different types of portion of data).

As to claims 7-8, Stabrawa et al teach that mapping an address range on the second physical machine associated with the selected portion of data to a logical address range, and accessing the logical address range by the data processing process supported by the virtual machine (figure 6, pars. 0164-0165, 0168, 0181, mapping a portion of the data block with a virtual address space and accessing the physical/logical address).
As to claims 11-21, they are also rejected for the same reasons set forth to rejecting claims 2-10 above, since claims 11-21 are merely an apparatus for the method of operations defined in the method claims 2-10, also claims 11-21 do not teach or define any new limitations than above rejected claims 2-10. Additionally, Stabrawa et al disclose that the data processing apparatus comprising one of the host machine, the first physical device, or the second physical device, and the virtual machine is hosted by the host machine (figures 2-5s, pars. 0033-0060, 0110, apparatus comprising memory, logic, controller and logic host by client/server/appliance, and also system  two physical devices (clients)).

Response to Arguments
Applicant’s amendments with respect to the claims 2-21 filed on October 19, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claim 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional References
The examiner as of general interest cites the following references.
a. 	Chesla et al, U.S. Patent Application Publication No. 2017/0061027 A1.
b. 	Lu, U.S. Patent Application Publication No. 2015/0309839 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            November 10, 2022